Title: From John Adams to Richard Rush, 8 October 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy October 8. 1813

I know not, whether Perry’s Victory is not the greatest Action in naval History. His Age, the horrible Slaughter, and total Disability of his own Ship, his presence of mind, his cool and prompt transition to another Vessel, his masterly and daring Attack on the Center of the Enemies Line, his Modesty, his humanity are traits of a great Commander, who God willing, will wear well. The Consequences of this Tryumph are beyond calculation. We have now the command of all the Waters from the Falls of Niagara to the Lake of the Woods: If our Government ever looses it, they will deserve to be turned Out. The Effect upon all the Indian minds, if they have any, must be immediate. At least it will be as great as it has already been in the Town of Boston.
Talbott, Truxton, Decatur, Morris, Prebble Little, who learned in the School of the revolutionary naval War, have taught our present Commanders. We ought to do Justice to our Predecessors as well as to our Selves. I read in a Biography of Captain Laurence, that “the Mediterranean was the School of our Navy, and our Offiers were formed before Tripoli.” Prebble was the Master of The mediterranean School; and who educated Prebble? John Foster Williams, who now has the honour to command a revenue Cutter in the Harbour of Boston. Prebble was one of his Midshipmen, and then displayed Intelligence, Intrepidity, Presence of mind in Battles as brave and Successful, in proportion as those of our Days. Party may squint and Sneer, and taunt; But Manly, Hopkins, as Father and Son, Manly Selman  Tucker Barry, Jones, Laundais, Talbot, Truxton, Decatur, Little were the Schoolmasters of our Navy. Even, the two Mc Neils, though Hector was a clumsy Coward, helped to teach Nautical Science, & Naval Tacticks. If Carey and Clark are faithful to their Trust, as I doubt not they will be; they will Soon Show the Publick, the American naval School.
Pensylvania has not had her due. I am anxious to vindicate or excuse the part I had in this Injustice. But it would require a Volume. Mr M. Kean and Dr Rush ought not to have been neglected, Nor Judge Peters nor Judge Rush, nor the Shulemberys. But Washington and Hamilton, with all their Understrappers Tools, Satilites and Puffers, were in the Way: All governed by Willings and Cheros and Bingham and Yard. Only Consider my young and confidential Friend; Washington reduced to be an humble dependent on Alexander Hamilton!!! And John Adams a Slave of a Senate, twenty to ten, Slaves of Hamilton.
To the War of 1756, you might have added the War of 1775: and you might have Subjoined, the Expedition to the Texell of the Duke of York, the Expedition of the Earl of Chatham to Zealand and the Scheld; Bonepartes to Russia, and all the wonderful Exploits in Spain & Portugal: every one of which is as great a blunder as any We have committed on the Lakes.
Marlborough revealed to Tallard, the whole Mystery of War. “The only difference between you and me is, We have committed an hundred faults and you have committed an hundred and one.”
I doubt not We may have millions of millions on loan: and I know as well as Mr Jefferson or Mr Madison to what all this tends, and I knew it, fourteen Years ago, and five and thirty Years ago, as well as I know it now.
I must now turn to a new Subject. I have received, from I know not whom, or where, 630 printed Pages of a new Work. Author, Printer, Place, are all misteriously concealed. The whole Book, printed but not yet published, is an examination & reputation, as the Author thinks, of my “defence”. As far as I have turned over the leaves, I find no personal Scurrility. He treats me, as if I were a man and a Gentleman: but handles the Book with entire freedom.—This I like. If my feeble Volumes, constructed in 15 Months Should excite as much Speculation and Controversy as Montesquious Work of 20 Years, It they will do some good. If I could make myself 50 years younger, and Should be Dunce enough to do it, I might take these 6 or 700 pages to pieces. If you can get an intelligence of the Author, the Printer, the Bookseller, the time, place or Circumstance of the Composition or publication, you will oblige me. I thank the Author whoever or wherever he is, for his candid and friendly communication of the Work to me, before its publication. In one Point at least, perhaps many more I agree with him, viz, that an Aristocracy of Banks, or a banking Aristocracy is not better, than any other Aristocracy.
I rejoice that Mr Madison is well: may he long continue to live and be well; and to See the good Work of the War prospering in his hands; for a more necessary War, was never undertaken. It is necessary against England; necessary to convince France, that We are Something: and above all necessary to convince ourselves, that We are not, Nothing. Know thyself, was never a more important precept to Man, or Nation. Perry’s Triumph, is enough to revive Mr Madison, if he was in the last Stage of a Consumption. But we are not yet, sufficiently the Masters of the Internal Waters. I would put in Requisition every Ship Carpenter, Caulker, Ropemaker Boat builder, Rigger Blockmaker, and Ship Chandler on the continent: and cutt Oaks Pines Furrs, Spruces or any living Trees, however green on the Lakes, to secure the unequivocal Despotism command of the Lakes. If these Ships would last but Seven Years or but one Year, it ought to be done.
In Writing to you, I almost forget that I am not writing to your Father.

John Adams